By the Court

Flandrau, J.
This is an appeal from an order overruling a demurrer to a supplemental complaint *117filed under tbe act of the Legislature passed February 14, 1862, entitled “An act suspending tbe privilege of all persons aiding the rebellion against the United States Of prosecuting and defending actions and judicial proceedings in this State.” haws 1862, jn. 54. We have had this act under consideration in several cases, and have heard the arguments of many counsel for and against its validity. In the case of Davis vs. Pierse, 7 Minn., p., 13, we held the act to be in conflict with the Constitution of the United States, and also with the Constitution of our own State, and consequently void. In that case our reasons were given at length for the conclusion we arrived at. We have as yet seen no reason to doubt the correctness of that decision. The questions presented by this case being similar, must be decided the same way. The demurrer to the supplemental complaint should have been sustained, and the complaint dismissed.
Order reversed.